PER CURIAM.
After completing his transaction at a Wachovia Bank, Scott Reiser was confronted in the bank’s lobby by four hooded, armed men. One of the armed gunmen held a rifle at Mr. Reiser’s head and ordered the bank’s personnel to open the vault, lest Mr. Reiser be killed. The bank employees complied, and after filling the bag with money, all four bank robbers fled the scene. Understandably traumatized, Mr. Reiser brought suit against the bank, claiming he sustained psychological injuries as a result of the robbery that could have been prevented had the bank not been negligent in providing security. The trial court entered summary judgment in favor of the bank and Mr. Reiser appeals. We affirm because Florida does not recognize a cause of action for negligent infliction of emotional distress, at least in the absence of a physical impact or injury. See Rivers v. Grimsley Oil Co., Inc., 842 So.2d 975 (Fla. 2d DCA 2003); Ruttger Hotel Corp. v. Wagner, 691 So.2d 1177 (Fla. 3d DCA 1997). While we can appreciate the emotional trauma that Mr. Reiser sustained as a result of this event, it is one that is not compensable under Florida law.
AFFIRMED.
PLEUS, C.J., ORFINGER and MONACO, JJ., concur.